Citation Nr: 1214624	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right eye cancer with right eye blindness.

2.  Entitlement to service connection for skin disease/skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for right eye cancer with right eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether there is a causal relationship between service and the Veteran's skin disease/skin cancer.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his skin disease/skin cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran served as an officer in the Navy for over twenty years.  He asserts that he had excessive sun exposure due to the nature of his duties and that this sun exposure resulted in post-service skin cancer.  Indeed, during his June 2010 hearing, he testified that throughout his first tour of duty, he was a deck officer, and that later, he worked on smaller ships.  According to him, due to his particular duties, he was in the sun "all the time."  The Veteran asserted that he spent most of the day of deck, and that he suffered from sunburn on numerous occasions.  The Veteran testified that following service, he spent two years aboard a ship in the Arctic and that subsequently, he held only indoor positions until his retirement.

The Board notes that service records reflect that the Veteran received glowing performance reviews and that he served in Guam, Vietnam, and other tropical and subtropical locations and that he received training in oceanography.

The record reflects that actinic keratosis was diagnosed in service.  Following service, the Veteran received treatment for basal cell carcinoma on the left scapula, chin, and back.  

On examination in April 2011, the examiner noted the Veteran's service history in which he served mostly in the tropics on the deck of a ship with a significant amount of sun exposure.  The examiner also noted the Veteran's history of sunburns.  The examiner noted that there was a clear causal relationship between sun exposure and skin cancer.  The examiner also stated that actinic keratosis was a precancerous condition that also resulted from sun exposure.  According to the examiner, the Veteran's sun exposure in service was clearly a contributing factor to his various skin cancers but that sun exposure before and after service could also have contributed to the Veteran's skin cancer.  In a November 2011 addendum, the examiner indicated that he could not opine regarding the etiology of the Veteran's skin cancers without resort to mere speculation.  

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Discussion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran is competent to provide evidence regarding the nature of his service, which included years of sun exposure in warm locations to include work on deck and in the field of oceanography and many incidents of sunburn.  Sunburn is given to lay diagnosis because it is readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran is credible.  His assertions regarding the nature of his service have been consistent throughout the appeal to include oral testimony and written submissions, and his statements are consistent with the nature of a long career in the Navy much of it apparently in the outdoors in warm locations.  In sum, the Board finds that the Veteran is both competent and credible regarding his assertions as to the nature of his service, which included excessive sun exposure and sunburn.    

The April 2011 examiner indicated that there was a clear causal relationship between sun exposure and skin cancer and that actinic keratosis, noted in the service treatment records, was a precancerous condition that also resulting from sun exposure.  According to the examiner, the Veteran's sun exposure in service was clearly a contributing factor to his various skin cancers.  The examiner also maintained that sun exposure before and after service could have contributed to the Veteran's skin cancers.  The Board notes that the record contains no evidence of pre-service sun exposure, and according to the Veteran's hearing testimony, there was no material sun exposure after service.  Thus, the Board does not credit the examiner's ultimate conclusion that he could not opine regarding the etiology of the Veteran's skin cancer without a resort to speculation.  There are "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.  Here, the examiner's reasoning regarding an inability to opine regarding etiology results from faulty reasoning, as the evidence provided by the Veteran reflects excessive sun exposure in service only.  

The examiner stated unambiguously that the Veteran's actinic keratosis, a precancerous condition, as well as his skin cancers were due to sun exposure and that in-service sun exposure was a contributing factor.  Because there is no evidence of sun exposure at any time other than service, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's skin disease/skin cancer resulted from sun exposure in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  As such, service connection for the Veteran's claimed skin disease/skin cancer is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for skin disease/skin cancer is granted.


REMAND

The Board has determined that further development of the evidence is necessary before the Board adjudicates the issue of entitlement to service connection for right eye cancer with right eye blindness.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was provided a VA examination regarding his claimed right eye cancer with vision loss in April 2011.  The examination was conducted by an optometrist.  As apparent from the discussion above regarding the Veteran's skin cancer claim, the Board has conceded excessive sun exposure in service.  The Veteran contends that his eye cancer resulted from sun exposure in service.  The Veteran is not competent to render an opinion regarding the origins of his right eye cancer with vision loss and neither, in the Board's estimation, is an optometrist.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Opining on matters such as the origins of cancer requires highly specialized medical knowledge and training, which the VA optometrist does not appear to possess.  Thus, an opinion regarding the etiology of the Veteran's right eye cancer with vision loss by an oncologist or other physician qualified to assess cancers of the eye is needed.  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's right eye cancer with vision loss.  The examination is to be conducted by an oncologist or other physician qualified to assess cancers of the eye.  Keeping in mind that the Board has conceded excessive sun exposure during two decades in the Navy, the examiner is to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right eye cancer with vision loss in related to service.  The examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested review took place.  A rational for all opinions and conclusion should be provided.

2.  After conducting any the foregoing development and any other development deemed necessary, the RO should readjudicate the Veteran's claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


